The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed on 6/3/2022.
No claims have been amended.
Claims 1-22 have been cancelled.
No claims have been added.
Claims 23-42 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 23), a system (Claim 33), or a processor executing instructions (Claim 42) and will be considered under the appropriate 35 USC § 101 analysis.
Claim 23, 33, and 42 recite using categories associated with relationships between users to identify portions of a user’s contact list to which another user has access and providing the list portion and access to the other user.  The limitations of receiving profile and social networking information (inducing for multiple users), identifying relationships using social network information, identifying and assigning multiple relationship descriptors based on relationship and social networking information (labeling, categorization), identifying and assigning categories for relationships using social network information, generating composite categories, accessing and receiving data from multiple external hosts/systems, generating and sending instructions, authenticating a user and user access/permission rights using a username and password, determining portion of a contact list based on the composited categories and social network information (e.g. determining permission/access rights to data), transmitting the data (list portion), presenting the data (list portion), and enabling users to read or modify the data (list portion), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mental process (including observation, evaluation, judgment, and/or opinion).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of a mental process. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor, computer, server, and/or user device to perform the recited steps (including these elements or combinations of elements used in client system,). The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a storage device, external host server, and/or computer-readable medium to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– A social network system (including an electronic/online social networks and/or client systems that provide social networking data). The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than hosts the data and the members who interact with the system.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation of “transmitting a data request to receive authentication information from a first user device of the first user, the authentication information comprising a username and password” amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to mere request of a username and password for user authentication for data access, which is a well-understood, routine and conventional activity in the art (it is also noted that the “authentication of user credentials” being a common practice was previously identified in the rejections of Claims 29 and 39, as presented below).  Using usernames and passwords for this function has historically been a common practice.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. For example, the “external host server” represents the use of a computer to store data.  This use of the computer merely applies the abstract idea using insignificant extra-solution activity because the data source is merely a server used in its normal and expected capacity for storing data that can be retrieved by other devices.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of processors, user devices, computers, servers, client systems, social networks, and storage devices (including computer-readable medium and servers) storing instructions. These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example (as also presented above), requesting a username and password in order to authenticate a user and determine what data to which that user has permission/access rights is a well-understood, routine and conventional activity in the art.  Using usernames and passwords for this function has historically been a common practice.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. See specification at page 7, paragraph 4.)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 24-28, 31, 32, 34-38, and 41 recite further elements related to the relationship identification, category identification, compositing of categories, and/or accessing of data activities of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 24-28, 31, 32, 34-38, and 41 are ineligible.
Claims 29, 30, 39, and 40 recite further elements related to reeving requests for access and identifying characteristics based on that request.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because they merely represent additional steps related to transmitting and identifying/analyzing data.  Additionally, Claims 29 and 39 include the authentication of user credentials.  Authentication of user credentials is a common practice that, in this recitation, does not significantly affect the claimed invention in any manner that would render it to be significantly more than the recited abstract idea.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 24-28, 31, 32, 34-38, and 41 are ineligible.

Response to Arguments
Applicant’s arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that the claims are rooted in the technology like that of DDR.  As included in Applicant’s summery of DDR, the process of that invention includes re-directing a customer to a composite webpage rather than transporting them to the merchant’s webpage.  These types of activity would be tied to the technology (specifically that related to websites on the internet) since these practices cannot be performed outside of this technology.  Applicant then recites the verbatim claim followed by an assertion that the claimed invention is also rooted in the technology and does not merely recite performance of some business practice .  However, Applicant fails to provide any explanation regarding how/why the claims would be subject to these assertions.  Applicant’s claimed invention allows users to set permissions for groups of users (based on relationship type). This permissions setting (including collecting and analyzing profiles and relationship information) would be a practice that can be performed outside of a computer environment and not tied to the technology.  Unlike DDR, which includes activities that cannot be performed outside of the computer (specifically connecting users to composite websites), setting permissions based on categories (based on relationship types) is an activity that does not require the technology to be performed.  It has not been made clear how/why this process would be rooted in the technology and could only be performed using the computer components.  
Applicant also discusses example 42 (see additional remarks in appendix, below).  Applicant cites material in the specification regarding an alleged practical application, but does not explain how/why the additional elements are used to provide the alleged practical application. 
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. Applicant does not identify the additional elements and/or how they provide a practical application.  The additional limitations, as identified above by Examiner, are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
For convenience and clarity of the record, Examiner has provided an appendix of Examiner’s previous responses and remarks.  This can be found below at the end of the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S. S./
Examiner, Art Unit 3629
June 7, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        




















Remarks Appendix
The following is an appendix of previous remarks and responses provided by Examiner regarding the 101 rejections and in response to Applicant’s related remarks.
Non-Final Rejection, Mailed 3/30/2022
Applicant argues that the claimed invention cannot be performed in the human mind due to the claim language reciting computer components and processes.  However, this does not properly rebut the analysis conclusion.  As previously explained, the analysis of the claims identifies the computer/technology components as features that are merely used to apply the mental processes, those mental activities able to be performed outside of the computer system.  Arguing that the computer components are incorporated into the mental process because they are part of the claim language does not properly rebut the analysis.  The computer components are additional features used to apply the abstract idea, therefore, the recitation of a processor would not mean that the human mind is actually accessing a physical computer processor, but rather the processor is used to perform an equivalent of the mental process in a computer environment (such as receiving relationship information form a non-computer data repository/host, such as an entity controlling relationship files).
Applicant refers to Example 42, however this does not address the above situation.  Example 42 was analyzed to determine that the application of the abstract ideas was used in a manner that provided a practical application (regarding the standardization of the data).  Example 42 was not found eligible merely because it recited those computer components.  Additionally, Applicant does not clearly identify the alleged practical application of the instant claims or provide an analysis showing how the same treatment that was applied to Example 42 would be applied to the instant claims.
These issues were also addressed in previous office action.  Examiner’s previous remarks are repeated here for convenience and additional detail: [Removed for conciseness, see below.]
As discussed in the recent interview(s), Examiner consulted with the signatory Primary Examiner.  As with the two Supervisory Primary Examiner consulted on the previous round of prosecution, the Primary Examiner agreed that the claims are not allowable under 101 for reasons discussed above.  
Examiner’s previous remarks regarding consultations are repeated here for convenience and additional detail: [Removed for conciseness, see below.]
Interview Summary, Mailed 2/24/2022
As part of the discussion below (see "other" section, below), briefly discussed the 101 regarding the machine learning. Applicant had further questions regarding the rejection and Examiner's remarks. Examiner attempted to respond, however, this was an impromptu interview, so Examiner had not reviewed the case beforehand. Examiner attempted to further explain how ML/AI is treated and the guidance provided to Examiner by the office. Applicant had questions regarding the feeding back and what could be done to address that. Examiner could not provide any specific advice at this time, but believes it may be helpful to consult with third-parties (see below). Also briefly discussed Applicant identifying material in the spec that shows that an amount of data is being processed that would not be practical in the human mind. No formal agreements were reached.
Other: Applicant called to discuss the recent after final and the non-entered claims. Applicant inquired as to whether or not there was a subsequent way of getting he claims entered. Discussed actions, such as a second after-final, pre-appeal, etc., however, after a discussion of the current status of the claims and 101 issues, Applicant and Examiner felt that further actions after final would unlikely provide a useful
results for forwarding or speeding up prosecution. Applicant will plan to file an RCE and Examiner will get second opinions as necessary (SPE, QAS, Primary, etc.).
Advisory Action, Mailed 2/4/2022
Applicant's remarks regarding the 101 rejection are not persuasive. For example, Applicant argues that Examiner “replaced claim language’ in order to identify a mental steps. This is not correct, since Examiner was merely providing a non-computer example of how these particular activities can be performed. The computers used in the claimed invention are merely generic computers used to apply the abstract idea ( that can be performed outside of the computer). Examiner did not alter any claim language in order to identify the abstract ideas. Applicant argues that Examiner’s examples are a “false equivalent” and “ requires a computer configured ...human mind is not required to perform”. However, Applicant does not show how it is not equivalent beyond simply stating that it uses the computer instead of the mind. For example, Applicant argues that “accessing database information from a host is very different than accessing paper files”. These are both an act of accessing prior saved information that can be performed with or without a computer. Applicant’s claims merely apply a database without anything significantly more . Simply using a computer to perform everyday functions is not enough to be significantly more than the abstract ideas.
	Applicant's remaining remarks are also not persuasive.
Final Rejection, Mailed 11/22/2021
A page by page analysis of Applicant’s 101 remarks indicates that the current remarks are a verbatim repetition of the remarks filed 8/18/2020 and responded to in the office action mailed on 9/17/2020 (with the exception of the specific amended claim language on pages 3, 6, 7, and 8-9).  Since these remarks have been previously responded to, the basis of the response is not changed.  The additional material, such as additional profiles with additional user contact lists, information for additional users in contact lists, multiple connection types and descriptors (direct/indirect), etc. would still fall under the mental steps example provided below (such as requesting remote files and analyzing the user relationship data in those files to determine and assign access rights for providing user information).  Many of the amendments are merely repetitions of the steps for additional users and would be performed in the same manner as performed for the first iteration.  The rejection language has been updated for clarity and to address new claim material, however, the grounds of rejection have not been changed.
The previous response is repeated here for convenience: [Removed for conciseness, see below.]
Non-Final Rejection, Mailed 9/17/2020
Applicant argues that the human mind is not equipped to perform activities such as “…accessing ... a database unit corresponding to the host server associated with the electronic social network” is objectively a step that a human mind is not capable of performing. Similarly, “determining ... a contact list of the second user is electronically and remotely accessible to the first user…”.  As discussed in the prior interview (and summarized in Applicant’s remarks), the ability to perform tasks without the use of the computer can show that the activities can be performed by a human without the computer.  For example, accessing database information from a host collection of data associated with social network information is an activity that can be performed without the computer.  For instance, a user could access paper files from a host regarding social network data about other individuals.  Similarly, accessing contact lists of other users can be performed by a person even if the contact list is remotely stored.  Simply adding “electronically” accessible simply indicates the application of a computer to do so.  Even with the amendments, the activities of the claims can be performed without a computer and use the computer as a tool.  Applicant’s remaining examples (presenting and modifying contact lists, etc.) would be subject to the same type of response provided above. Reciting that the claimed invention is performed using an “electronic social network”, that it is “electronically accessible”, that it is displayed on a device, etc. does not necessarily limit the performed set of activities to only being performed on a computer.
The specification states that the claimed invention can be performed on a generic, general-purpose computer.  Even if the specification does state that it could also be performed on a special-purpose computer, this does not limit the claimed invention to a special-purpose computer.  Additionally, beyond mentioning the computer could be a special-purpose computer, the specification does not provide any additional material describing the special-purpose computer and/or how it would relate to the claimed invention.
For the reasons discussed above, Examiner does not agree that the claimed invention “…objectively require the use of computers configured to perform said operations…”.
Applicant argues that the claimed invention is directed to the practical application of “…enabling access to user-specific content…”.  However, applicant does not explain why/how this constitutes a practical application.  Applicant recites the entire claim and identifies almost the entire claim as additional elements and re-asserts that a computer is required. This does not clearly explain how/why the claimed invention is drawn to the identified practical application. Additionally, Applicant’s remarks regarding features not typically performed by a generic computer and one of ordinary skill in the art recognizing that the steps could not be performed without a computer are not convincing for the same reasons stated above.
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Applicant’s remarks regarding the improvement to the computer and/or field are the same as Applicant’s previous remarks.  Examiner’s previous response to those remarks is provided here: [Removed for conciseness, see below.]
Applicant’s remarks regarding the Berkheimer memo and well-understood, routine, and conventional activities are the same as Applicant’s previous remarks.  Examiner’s previous response to those remarks is provided here: [Removed for conciseness, see below.]
As discussed in the interview, Examiner consulted with two Supervisory Patent Examiner’s.  Both agreed that the claims are not allowable under 101 for reasons discussed above (see attached interview summary).  Additionally, it was noted that the final step of “generating an instruction” is not positively claimed.  For example, under broadest reasonable interpretation, the limitation merely generates an instruction to perform the subsequent activities.  The subsequent activities merely represent non-functional descriptive material akin to printed matter.  And, read broadly, the “instruction” that is generated could represent any number of instructive items that do not necessarily perform the subsequent steps, but may simply provide an indication (that is not executed).
Advisory Action, Mailed 7/31/2020
In regards to Applicant’s remarks regarding how the claimed invention amount to mental steps, regardless of whether or not all steps are claimed as being performed by a processor, the claimed invention can still be drawn to mental steps if the claimed processor is only used as a tool to implement the mental process.  For example, in the current claims, steps such as identifying relationships between people, categorizing and aggregating categories for relationships between people, retrieving additional social/relationship data about a user (which could be sourced from an offline, physical, and/or analogue collection of such data), and selecting portions of that information to share with other users (which could include the ability to read or modify offline, physical, and/or analogue data).  These examples were expanded upon in the telephone interview.  Examiner also explained that one step employed in the analysis is to remove all mentions of technology from the claim to see if the remaining steps/process could still be performed without the computer (and considering any offline examples that would fit the remaining process).  If the claim still performs a process after the technology has been removed, this may indicate that it may represent a mental process.
This issue was also addressed in the previous office action, provided here: [Removed for conciseness, see below.]
Applicant asserts that the claims recite a practical application and impose a meaningful limit.  Applicant does not clearly explain what the practical application and meaningful limits are, beyond reciting the claim language.  This was expanded upon in the interview with a discussion of what constitutes practical applications and evidence.
This issue was also addressed in the previous office action, provided here: [Removed for conciseness, see below.]
Applicant’s remarks regarding the additional features and assertions that the features are not typically implemented by generic computers and/or could not be performed without a computer are addressed above in the discussion of mental steps.  Examiner has determined that the processors/computers are not “necessarily required” to perform the claimed invention.
Examiner did not rely upon the abstract idea of “commercial interaction” and/or “idea in and of itself”.  Applicant’s remarks are noted, however, Examiner cannot respond at this time since this was not used in the rejection. This issue was also addressed in the previous office action, provided here:
Applicant argues that the claims are not drawn to a commercial interaction/idea in and of itself, however, this abstract idea was not cited or relied upon in the above rejection.
	Based on the similarities of the above remarks to the previous response, Examiner has consulted Applicant’s remarks from the previous response and it appears that the current (after-final, received 6/19/2020) response is a verbatim copy of those previous remarks (received 2/20/2020) without any additional rebuttals or arguments.  Therefore Examiner relies on Examiner’s previous response to address these arguments.  Applicant’s remaining remarks (sections iii and iv) are addressed with the same rationales provided in Examiner’s previous response, provided here: [Removed for conciseness, see below.]
Final Rejection, Mailed 3/19/2020
i) Applicant argues that the rejection fails to provide analysis and that the claimed invention “are performed by a processor and…necessarily and objectively require the use of computers…”.  Merely reciting that the claim uses a processor or other technology does not automatically tie it to the cited technology.  Applicant has not demonstrated how/why the claimed invention would necessarily require the processor.  For example, all the steps, such as collecting and analyzing social data (including lists of user contacts/connections), using the social data to identify relationships and categories, using the collected/analyzed data to determine portions/subsets of user contacts/connections, providing the identified portions to other users, and allowing user to view and/or make changes to the provided data are all activities that can be performed outside of a computer system.  The claim merely uses the processors as a tool to automate the process.
Applicant argues that the claims are integrated into a practical application, but fails to identify and/or explain the practical application and how it relates to the claimed invention.
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Additionally Applicant is reminded that lack of a prior art rejection is not evidence of patentability under 101, as they represent different standards of consideration.
Applicant asserts that the claimed features are not found in everyday computer architecture, that they are typically not implemented by generic computers, and necessarily require a computer to be performed.  Applicant fails to provide arguments or evidence to support these assertions. Additionally, merely because a particular set of limitations is not typically performed in everyday computing and/or using a generic computer (which examiner is not agreeing with, but for addressing for response purposes) would not automatically render it unable to be performed on a generic computer.  One of ordinary skill in the art would not immediately recognize that a specific set of activities could not be performed without a computer (or special-purpose computer), simply because that specific set of activities was not commonly performed using a computer, especially when similar activities are commonly performed using computers in their expected functions.  The claimed invention is not necessarily tied to the computer/processors, but rather uses them as a tool to perform the claimed invention.
ii) Applicant argues that the claims are not drawn to a commercial interaction/idea in and of itself, however, this abstract idea was not cited or relied upon in the above rejection.
iii) Applicant points to material in the specification to argue that an improvement in the technological filed is made.  However, the cited portion merely provides an example of how the claimed invention may be used and then states a repetition of the claim elements as its implementation. The cited specification material does not clearly explain an improvement to the technological field, a problem that needs addressed, or a solution that integrates a practical application.  Applicant provides further explanation not in the specification (advertising, non-intrusive, etc.), however, even with this it is not demonstrated that the claimed invention provides an improvement.  Applicant does not provide explanation regarding the how/why this provides an improvement to the technical field.  For example, Applicant does not explain the state of the art prior to the claimed invention, what problem exists, how/why prior systems could not or would not address this problem, how/why the claimed invention addresses the problem in a manner that is beneficial over prior systems, and/or other types of evidence to show that the system/method is an improvement in the technical field.  The cited portion of the specification merely provides a general example of how the claimed invention can be used.
iv) The Berkheimer Memo does not require “…the citations point to specific page numbers of the cases nor quote passages from the cases that explicitly state that the instant subject matter is well-understood, routine, and conventional…”, as asserted by Applicant.  Applicant is reminded that the cited court decisions are not required to include the instant subject matter of Applicant’s claimed invention to be applicable, but rather be related to concepts and findings that are comparable to Applicant’s claimed subject matter.
Applicant asserts that the instant claims are distinguishable for the cited court cases, but provides no explanation or support to show how/why this would be true.
Again, Applicant is reminded that lack of a prior art rejection is not evidence of patentability under 101, as they represent different standards of consideration.  Novelty is not evidence of patentability under 101.
Additionally, it is noted that in addition to section A.2. of the Berkheimer Memo, Examiner also relied on section A.1. (“It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. See specification at page 7, paragraph 4.)”).  Applicant has failed to respond to this part of the rejection.  That section of the specification states:
Each of the client systems 105 and the host server 115 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a special-purpose computer, a workstation, a server, a device, a component, or other equipment or some combination thereof capable of responding to and executing instructions. The client systems 105 and the host server 115 may receive instructions from, for example, a software application, a program, a piece of code, a device, a computer, a computer system, or a combination thereof, which independently or collectively direct operations, as described herein. These instructions may take the form of one or more communications programs that facilitate communications 5 between the users of the client systems 105. For instance, such communications programs may include e-mail programs, instant messaging (IM) programs, file transfer protocol (FTP) programs, and voice over internet protocol (VoIP) programs. The instructions may be embodied permanently or temporarily in any type of machine, component, equipment, storage medium, or propagated signal that is capable of being delivered to the client systems 105 or the host server 115.